Citation Nr: 0027234	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependent's Education Assistance pursuant 
to 38 U.S.C.A. Chapter 35.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in April 1999, by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The veteran died on February [redacted], 1999.  The death 
certificate reflects that the cause of the veteran's death 
was acute myocardial infarction.

2. During his lifetime, the veteran was service-connected for 
post traumatic stress disorder (PTSD), rated as 30 percent 
disabling.

3. There is no competent evidence of record to relate the 
terminal acute myocardial infarction to the veteran's 
period of active duty or to PTSD.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded and eligibility for 
Dependent's Educational Assistance is not established.  38 
U.S.C.A. Chapter 35, § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

At the time of his death, the veteran was service-connected 
for PTSD, rated as 30 percent disabling.  The veteran died on 
February [redacted], 1999.  The death certificate lists the cause 
of death as acute myocardial infarction.  The appellant, the 
surviving spouse of the veteran, has claimed that the 
veteran's service-connected PTSD caused or contributed to his 
death.  

Accordingly, in this case, the determinative issue presented 
by the claim is whether the veteran's PTSD was etiologically 
related to his terminal acute myocardial infarction.  Where a 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because it involves questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994);  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

A review of the evidence of record reflects no competent 
medical opinion or other evidence which shows that the 
veteran's PTSD was etiologically related to the acute 
myocardial infarction.  

While the appellant has indicated that it is her belief that 
the veteran's PTSD and anxiety related symptomatology 
contributed to his heart attack, the Board notes that through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
veteran's current diagnoses and their relationship to service 
or any other diagnosis because his diagnoses and their 
relationship to any time period, other disability or incident 
of service are medical conclusions and lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded. Tirpak, 2 
Vet.App. 609, 611 (1992).

In view of the lack of competent medical evidence to relate 
the veteran's PTSD to his terminal acute myocardial 
infarction, the Board finds that the appellant's claim to 
service connection for the cause of the veteran's death is 
not well grounded.  The Board has thoroughly reviewed the 
claims file, but finds no evidence of a plausible claim for 
service connection for the cause of the veteran's death.  
Since the appellant has not met her burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a).

In view of the above and the fact that a permanent and total 
disability was not in existence at the time of the veteran's 
death, eligibility to Dependent's Educational Assistance is 
not established.  See 38 U.S.C.A. Chapter 35.

The Board acknowledges that it has decided this issue for 
service connection for the cause of the veteran's death on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the appellant has been given 
adequate notice and opportunity to respond and, if not, 
whether she will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes that she 
has not been prejudiced by the decision herein as her claim, 
based upon the merits of the issue inherently includes the 
assertion that it meets the threshold requirement of being 
well grounded.  See Meyer v. Brown, 9 Vet. App. 425 (1996).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

